Exhibit 10.56                          


PG&E CORPORATION
OFFICER SEVERANCE POLICY
(As Amended Effective as of January 1, 2009)
 
1.           Purpose.  This is the controlling and definitive statement of the
Officer Severance Policy of PG&E Corporation (“Policy”).  Since Officers are
employed at the will of PG&E Corporation (“Corporation”) or a participating
employer (“Employer”), their employment may be terminated at any time, with or
without cause.  A list of Employers is attached hereto as Appendix A.  The
Policy, which was first adopted effective November 1, 1998, provides Officers of
the Corporation and Employers in Officer Compensation Bands I through V
(“Officers”) with severance benefits if their employment is
terminated.1  Severance benefits for officers not covered by this Policy will be
provided under policies or programs developed by the appropriate lines of
business in consultation with and with the approval by the Senior Human
Resources Officer of the Corporation.  For the avoidance of doubt, the revisions
made to this Policy relating to Code Section 409A (defined below), apply to all
Officers including those that may be covered under prior provisions of the
Policy as required by Section 6 hereof.
 
The purpose of the Policy is to attract and retain senior management by defining
terms and conditions for severance benefits, to provide severance benefits that
are part of a competitive total compensation package, to provide consistent
treatment for all terminated officers, and to minimize potential litigation
costs associated with Officer termination of employment.
 
2.           Termination of Employment Not Following a Change in Control or
Potential Change in Control.
 
(a)           Corporation or Employer’s Obligations.  If the Corporation or an
Employer exercises its right to terminate an Officer’s employment without cause
and such termination does not entitle Officer to payments under Section 3, the
Officer shall be given thirty (30) days’ advance written notice or pay in lieu
thereof (which shall be paid in a lump sum together with the payment described
in Section 2(a)(1) below).  Except as provided in Section 2(b) below, in
consideration of the Officer’s agreement to the obligations described in Section
2(d) below and to the arbitration provisions described in Section 12 below, the
following payments and benefits shall also be provided to Officer following
Officer’s separation from service (within the meaning of Code Section 409A):2
 
(1)           A lump sum severance payment equal to:  1/12 (the sum of the
Officer’s annual base compensation and the Officer’s Short-Term Incentive Plan
target award at the time.

--------------------------------------------------------------------------------

 
1
Severance benefits for Officers who are currently covered by an employment
agreement will continue to be provided solely under such agreements until their
expiration at which time this Policy will become effective for such
Officers.  If an employee becomes a covered Officer under this Policy as a
result of a promotion, if such Officer was then covered by a severance
arrangement subject to Section 409A of the Internal Revenue Code of 1986 (“Code
Section 409A”), the severance benefits under this Policy provided to such person
shall comply with the time and form of payment provisions of such prior
severance arrangement, to the extent required by Code Section 409A.

 
 
2
Any payments made hereunder shall be less applicable taxes.

 
 
 

--------------------------------------------------------------------------------


 
 
of his or her termination) times (the number of months that Officer was employed
by the Corporation or the Employer (“Severance Multiple”)); provided, however,
that the Severance Multiple shall be no less than 6, nor more than 24 for
Officers in Officer Bands I, II, III, or more than 18 for Officers in Officer
Bands IV or V.  Annual base compensation shall mean the Officer’s monthly base
pay for the month in which the Officer is given notice of termination,
multiplied by 12.  The payment described in this Section 2(a)(1) shall be made
in a single lump sum as soon as practicable following the date the release of
claims described in Section 2(d)(1) becomes effective, provided that payment
shall in no event be made later than the 15th day of the third month following
the later of the end of the calendar year or the Corporation’s taxable year in
which the Officer’s separation from service occurs.
 
(2)           Except as otherwise set forth in the applicable award agreement or
as otherwise required by applicable law, the equity-based incentive awards
granted to Officer under the Corporation’s Long-Term Incentive Program which
have not yet vested as of the date of termination will continue to vest over a
period of months equal to the Severance Multiple after the date of termination
as if the Officer had remained employed for such period.  Except as otherwise
set forth in the applicable award agreement, for vested stock options as of the
date of termination, the Officer shall have the right to exercise such stock
options at any time within their respective terms or within five years after
termination, whichever is shorter.  Except as otherwise set forth in the
applicable award agreement, for stock options that vest during a period of
months equal to the Severance Multiple, the Officer shall have the right to
exercise such options at any time within five years after termination, subject
to the term of the options.  Except as otherwise set forth in the applicable
award agreement, any unvested equity-based incentive awards remaining at the end
of such period shall be forfeited;
 
(3)           For Officers in Officer Bands I, II or III, two thirds of the
unvested Company stock units in the Officer’s account in the Corporation’s
Deferred Compensation Plan for Officers which were awarded in connection with
the Executive Stock Ownership Program requirements (“SISOPs”) shall vest upon
the Officer’s termination, and one third shall be forfeited.  For Officers in
Officer Bands IV and V, one third of any unvested SISOPs shall vest upon the
Officer’s termination, and two thirds shall be forfeited.  Unvested stock units
attributable to SISOPs which become vested under this provision shall be
distributed to Officer in accordance with the Deferred Compensation Plan after
such stock units vest;
 
(4)           For a period of up to 18 months, the Officer’s COBRA premiums
(with such payment subject to taxation if required or advisable to avoid
violating the nondiscrimination requirements of Code Section 105(h)), if any;
 
(5)           If Officer is terminated after serving consecutively for six
months in a fiscal year, Officer shall be entitled to receive a prorated bonus
under any short-term incentive plan in which such Officer participates, at the
time such bonus, if any, would otherwise be paid (but in any event no later than
the 15th day of the third month following the later of the end of the calendar
year or the Corporation’s taxable year in which the Officer’s separation from
service occurs or in which the right to such payment otherwise ceases to be
subject to a substantial risk of forfeiture for purposes of Code Section 409A);
 
2

--------------------------------------------------------------------------------


 
(6)           To the extent not theretofore paid or provided, the Officer shall
be paid or provided with any other amounts or benefits required to be paid or
provided or which the Officer is eligible to receive under any plan, contract or
agreement of the Corporation or Employer;
 
(7)           Such career transition services as the Corporation’s Senior Human
Resources Officer shall determine is appropriate (if any), provided that payment
of such services will only be made to the extent the Officer actually incurs an
expense and then only to the extent incurred and paid within the time limit set
forth in Treasury Regulation Section 1.409A-1(b)(9)(v)(E).  Any such services,
to the extent they are not exempt under Treasury Regulation Section
1.409A-1(b)(9)(v)(A) or (D), shall be structured to comply with the requirements
of Treasuary Regulation Section 1.409A-3(i)(1)(iv) and, if applicable, shall be
subject to the six-month delay described in Code Section 409A(a)(2)(B)(i). 
 
(8)           All acts required of the Employer under the Policy may be
performed by the Corporation for itself and the Employer, and the costs of the
Policy may be equitably apportioned by the Administrator among the Corporation
and the other Employers.  The Corporation shall be responsible for making
payments and providing benefits pursuant to this Policy for Officers employed by
the Corporation.  Whenever the Employer is permitted or required under the terms
of the Policy to do or perform any act, matter or thing, it shall be done and
performed by any Officer or employee of the Employer who is thereunto duly
authorized by the board of directors of the Employer.  Each Employer shall be
responsible for making payments and providing benefits pursuant to the Policy on
behalf of its Officers or for reimbursing the Corporation for the cost of such
payments or benefits, as determined by the Corporation in its sole
discretion.  In the event the respective Employer fails to make such payment or
reimbursement, an Officer’s (or other payee’s) sole recourse shall be against
the respective Employer, and not against the Corporation;
 
(b)           Remedies.  An Officer shall be entitled to recover damages for
late or nonpayment of amounts to which the Officer is entitled hereunder.  The
Officer shall also be entitled to seek specific performance of the obligations
and any other applicable equitable or injunctive relief.
 
(c)           Section 2(a) shall not apply in the event that an Officer’s
employment is terminated “for cause.”  Except as used in Section 3 of this
Policy, “for cause” means that the Corporation, in the case of an Officer
employed by the Corporation, or Employer in the case of an Officer employed by
an Employer, acting in good faith based upon information then known to it,
determines that the Officer has engaged in, committed, or is responsible for (1)
serious misconduct, gross negligence, theft, or fraud against the Corporation
and/or an Employer; (2) refusal or unwillingness to perform his duties; (3)
inappropriate conduct in violation of Corporation’s equal employment opportunity
policy; (4) conduct which reflects adversely upon, or making any remarks
disparaging of, the Corporation, its Board of Directors, Officers, or employees,
or its affiliates or subsidiaries; (5) insubordination; (6) any willful act that
is likely to have the effect of injuring the reputation, business, or business
relationship of the Corporation or its subsidiaries or affiliates; (7) violation
of any fiduciary duty; or (8) breach of any duty of loyalty; or (9) any breach
of the restrictive covenants contained in Section 2(d) below.  Upon termination
“for cause,” the Corporation, its Board of Directors, Officers, or employees, or
its affiliates or subsidiaries shall have no liability to the Officer other than
for accrued salary,
 
3

--------------------------------------------------------------------------------


 
vacation benefits, and any vested rights the Officer may have under the benefit
and compensation plans in which the Officer participates and under the general
terms and conditions of the applicable plan.
 
(d)           Obligations of Officer.
 
(1)           Release of Claims.  There shall be no obligation to commence the
payment of the amounts and benefits described in Section 2(a) until the latter
of (1) the delivery by Officer to the Corporation a fully executed comprehensive
general release of any and all known or unknown claims that he or she may have
against the Corporation, its Board of Directors, Officers, or employees, or its
affiliates or subsidiaries and a covenant not to sue in the form prescribed by
the Administrator, and (2) the expiration of any revocation period set forth in
the release.  The Corporation shall promptly furnish such release to Officer in
connection with the Officer’s separation from service, and such release must be
executed by Officer and become effective during the period set forth in the
release as a condition to Officer receiving the payments and benefits described
in Section 2(a).
 
(2)           Covenant Not to Compete.  (i) During the period of Officer’s
employment with the Corporation or its subsidiaries and for a period of months
equal to the Severance Multiple thereafter (the “Restricted Period”), Officer
shall not, in any county within the State of California or in any city, county
or area outside the State of California within the United States or in the
countries of Canada or Mexico, directly or indirectly, whether as partner,
employee, consultant, creditor, shareholder, or other similar capacity, promote,
participate, or engage in any activity or other business competitive with the
Corporation’s business or that of any of its subsidiaries or affiliates, without
the prior written consent of the Corporation’s Chief Executive
Officer.  Notwithstanding the foregoing, Officer may have an interest in any
public company engaged in a competitive business so long as Officer does not own
more than 2 percent of any class of securities of such company, Officer is not
employed by and does not consult with, or becomes a director of, or otherwise
engage in any activities for, such competing company.
 
a.           The Corporation and its subsidiaries presently conduct their
businesses within each county in the State of California and in areas outside
California that are located within the United States, and it is anticipated that
the Corporation and its subsidiaries will also be conducting business within the
countries of Canada and Mexico.  Such covenants are necessary and reasonable in
order to protect the Corporation and its subsidiaries in the conduct of their
businesses.  To the extent that the foregoing covenant or any provision of this
Section 2(d)(2)a shall be deemed illegal or unenforceable by a court or other
tribunal of competent jurisdiction with respect to (i) any geographic area, (ii)
any part of the time period covered by such covenant, (iii) any activity or
capacity covered by such covenant, or (iv) any other term or provision of such
covenant, such determination shall not affect such covenant with respect to any
other geographic area, time period, activity or other term or provision covered
by or included in such covenant.
 
(3)           Soliciting Customers and Employees.  During the Restricted Period,
Officer shall not, directly or indirectly, solicit or contact any customer or
any prospective customer of the Corporation or its subsidiaries or affiliates
for any commercial pursuit that could
 
4

--------------------------------------------------------------------------------


 
 
be reasonably construed to be in competition with the Corporation, or induce, or
attempt to induce, any employees, agents or consultants of or to the Corporation
or any of its subsidiaries or affiliates to do anything from which Officer is
restricted by reason of this covenant nor shall Officer, directly or indirectly,
offer or aid to others to offer employment to, or interfere or attempt to
interfere with any employment, consulting or agency relationship with, any
employees, agents or consultants of the Corporation, its subsidiaries and
affiliates, who received compensation of $75,000 or more during the preceding
six (6) months, to work for any business competitive with any business of the
Corporation, its subsidiaries or affiliates.
 
(4)           Confidentiality.  Officer shall not at any time (including after
termination of employment) divulge to others, use to the detriment of the
Corporation or its subsidiaries or affiliates, or use in any business
competitive with any business of the Corporation or its subsidiaries or
affiliates any trade secret, confidential or privileged information obtained
during his employment with the Corporation or its subsidiaries or affiliates,
without first obtaining the written consent of the Corporation’s Chief Executive
Officer.  This paragraph covers but is not limited to discoveries, inventions
(except as otherwise provided by California law), improvements, and writings,
belonging to or relating to the affairs of the Corporation or of any of its
subsidiaries or affiliates, or any marketing systems, customer lists or other
marketing data.  Officer shall, upon termination of employment for any reason,
deliver to the Corporation all data, records and communications, and all
drawings, models, prototypes or similar visual or conceptual presentations of
any type, and all copies or duplicates thereof, relating to all matters
contemplated by this paragraph.
 
(5)           Assistance in Legal Proceedings.  During the Restricted Period,
Officer shall, upon reasonable notice from the Corporation, furnish information
and proper assistance (including testimony and document production) to the
Corporation as may be reasonably required by the Corporation in connection with
any legal, administrative or regulatory proceeding in which it or any of its
subsidiaries or affiliates is, or may become, a party, or in connection with any
filing or similar obligation of the Corporation imposed by any taxing,
administrative or regulatory authority having jurisdiction, provided, however,
that the Corporation shall pay all reasonable expenses incurred by Officer in
complying with this paragraph within 60 days after Officer incurs such expenses.
 
(6)           Remedies.  Upon Officer’s failure to comply with the provisions of
this Section 2(d), the Corporation shall have the right to immediately terminate
any unpaid amounts or benefits described in Section 2(a) to Officer.  In the
event of such termination, the Corporation shall have no further obligations
under this Policy and shall be entitled to recover damages.  In the event of an
Officer’s breach or threatened breach of any of the covenants set forth in this
Section 2(d), the Corporation shall also be entitled to specific performance by
Officer of any such covenant and any other applicable equitable or injunctive
relief.
 
3.           Termination of Employment Following a Change in Control or
Potential Change in Control.
 
(a)           If an Executive Officer’s employment by the Corporation or any
subsidiary or successor of the Corporation shall be subject to an Involuntary
Termination within the Covered
 
5

--------------------------------------------------------------------------------


 
Period, then the provisions of this Section 3 instead of Section 2 shall govern
the obligations of the Corporation as to the payments and benefits it shall
provide to the Executive Officer.  In the event that Executive Officer’s
employment with the Corporation or an employing subsidiary is terminated under
circumstances which would not entitle Executive Officer to payments under this
Section 3, Executive Officer shall only receive such benefits to which he is
entitled under Section 2, if any.  In no event shall Executive Officer be
entitled to receive termination benefits under both this Section 3 and Section
2.
 
All the terms used in this Section 3 shall have the following meanings:
 
(1)           “Affiliate” shall mean any entity which owns or controls, is owned
or is under common ownership or control with, the Corporation.
 
(2)           “Cause” shall mean (i) the willful and continued failure of the
Executive Officer to perform substantially the Executive Officer’s duties with
the Corporation or one of its affiliates (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Executive Officer by the Board of
Directors or the Chief Executive Officer of the Corporation which specifically
identifies the manner in which the Board of Directors or Chief Executive Officer
believes that the Executive Officer has not substantially performed the
Executive Officer’s duties; or (ii) the willful engaging by the Executive
Officer in illegal conduct or gross misconduct which is materially demonstrably
injurious to the Corporation.
 
For purposes of the provision, no act or failure to act, on the part of the
Executive Officer, shall be considered “willful” unless it is done, or omitted
to be done, by the Executive Officer in bad faith or without reasonable belief
that the Executive Officer’s action or omission was in the best interests of the
Corporation.  Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board of Directors or upon the instructions of
the Chief Executive Officer or a senior officer of the Corporation or based upon
the advice of counsel for the Corporation shall be conclusively presumed to be
done, or omitted to be done, by the Executive Officer in good faith and in the
best interests of the Corporation.  The cessation of employment of the Executive
Officer shall not be deemed to be for Cause unless and until there shall have
been delivered to the Executive Officer a copy of a resolution duly adopted by
the affirmative vote of not less than three-quarters of the entire membership of
the Board of Directors at a meeting of the Board of Directors called and held
for such purpose (after reasonable notice is provided to the Executive Officer
and the Executive Officer is given an opportunity, together with counsel, to be
heard before the Board of Directors), finding that, in the good faith opinion of
the Board of Directors, the Executive Officer is guilty of the conduct described
in subparagraph (i) or (ii) above, and specifying the particulars thereof in
detail.
 
(3)           “Change in Control” shall be deemed to have occurred if:
 
a.           any “person” (as such term is used in Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934, but excluding any benefit plan for
employees or any trustee, agent or other fiduciary for any such plan acting in
such person’s capacity as such fiduciary), directly or indirectly, becomes the
beneficial owner of securities of the Corporation
 
6

--------------------------------------------------------------------------------


 
representing 20 percent or more of the combined voting power of the
Corporation’s then outstanding securities;
 
b.           during any two consecutive years, individuals who at the beginning
of such a period constitute the Board of Directors of the Corporation cease for
any reason to constitute at least a majority of the Board of Directors of the
Corporation, unless the election or the nomination for election by the
shareholders of the Corporation, of each new Director was approved by a vote of
at least two-thirds (2/3) of the Directors then still in office who were
Directors at the beginning of the period; or
 
c.           any consolidation or merger of the Corporation shall have been
consummated other than a merger or consolidation which would result in the
voting securities of the Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent of such surviving
entity) at least 70 percent of the Combined Voting Power of the Corporation,
such surviving entity or the parent of such surviving entity outstanding
immediately after such merger or consolidation; or
 
d.           the shareholders of the Corporation shall have approved (i)  any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the
Corporation; or (ii) any plan or proposal for the liquidation or dissolution of
the Corporation.
 
(4)           “Change in Control Date” shall mean the date on which a Change in
Control occurs.
 
(5)           “Combined Voting Power” shall mean the combined voting power of
the Corporation’s or other relevant entity’s then outstanding voting securities.
 
(6)           “Covered Period” shall mean the period commencing with the Change
in Control Date and terminating two (2) years following said commencement;
provided, however, that if a Change in Control occurs and Executive Officer’s
employment with the Corporation or the employing subsidiary is subject to an
Involuntary Termination before the Change in Control Date but on or after a
Potential Change in Control Date, and if it is reasonably demonstrated by the
Executive Officer that such termination (i) was at the request of a third party
who has taken steps reasonably calculated to effect a Change in Control, or (ii)
otherwise arose in connection with or in anticipation of a Change in Control,
then the Covered Period shall mean, as applied to Executive Officer, the
two-year period beginning on the date immediately before the Potential Change in
Control Date.
 
(7)           “Disability” shall mean the absence of the Executive Officer from
the Executive Officer’s duties with the Corporation or the employing subsidiary
on a full-time basis for 180 consecutive business days as a result of incapacity
due to physical or mental illness which is determined to be total and permanent
by a physician selected by the Corporation or its insurers and acceptable to the
Executive Officer or the Executive Officer’s legal representative.
 
7

--------------------------------------------------------------------------------


 
(8)           “Executive Officer” shall mean officers of the Corporation at the
level of Senior Vice President and above and the principal executive officer of
each Employer.
 
(9)           “Good Reason” shall mean any one or more of the following which
takes place within the Covered Period:
 
a.           A material diminution in the Executive Officer’s base compensation;


b.           A material diminution in the Executive Officer’s authority, duties,
or responsibilities;


c.           A material diminution in the authority, duties, or responsibilities
of the supervisor to whom the Executive Officer is required to report, including
a requirement that the Executive Officer report to a corporate officer or
employee instead of reporting directly to the Board of Directors of the
Corporation (in the case of an Executive Officer reporting to such Board of
Directors);


d.           A material diminution in the budget over which the Executive
Officer retains authority;


e.           A material change in the geographic location at which the Executive
Officer must perform the services; or


f.           Any other action or inaction that constitutes a material breach by
the Corporation of this Policy;


provided, however, that the Executive Officer must provide notice to the
Corporation of the existence of the applicable condition described in this
Section 3(a)(9) within 90 days of the initial existence of the condition, upon
the notice of which the Corporation shall have 30 days during which it may
remedy the condition and, if remedied, Good Reason shall not exist.


(10)            “Involuntary Termination” shall mean a termination (i) by the
Corporation without Cause, or (ii) by Executive Officer following Good Reason;
provided, however, the term "Involuntary Termination" shall not include
termination of Executive Officer’s employment due to Executive Officer’s death,
Disability, or voluntary retirement.
 
(11)           “Potential Change in Control” shall mean the earliest to occur
of  (i) the date on which the Corporation executes an agreement or letter of
intent, where the consummation of the transaction described therein would result
in the occurrence of a Change in Control, (ii) the date on which the Board of
Directors approves a transaction or series of transactions, the consummation of
which would result in a Change in Control, or (iii) the date on which a tender
offer for the Corporation’s voting stock is publicly announced, the completion
of which would result in a Change in Control; provided, however, that if such
Potential Change in Control terminates by its terms, such transaction shall no
longer constitute a Potential Change in Control.
 
8

--------------------------------------------------------------------------------


 
(12)           “Potential Change in Control Date” shall mean the date on which a
Potential Change in Control occurs.
 
(13)           “Reference Salary” shall mean the greater of (i) the annual rate
of Executive Officer’s base salary from the Corporation or the employing
subsidiary in effect immediately before the date of Executive Officer’s
Involuntary Termination, or (ii) the annual rate of Executive Officer’s base
salary from the Corporation or the employing subsidiary in effect immediately
before the Change in Control Date.
 
(14)           “Termination Date” shall be the date specified in the written
notice of termination of Executive Officer’s employment given by either party in
accordance with Section 3(b) of this Policy.
 
(b)           Notice of Termination.  During the Covered Period, in the event
that the Corporation (including an employing subsidiary) or Executive Officer
terminates Executive Officer’s employment with the Corporation or Employer, the
party terminating employment shall give written notice of termination to the
other party, specifying the Termination Date and the specific termination
provision in this Section 3 that is relied upon, if any, and setting forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive Officer’s employment under the provision so
indicated.  The Termination Date shall be determined as follows:  (i) if
Executive Officer’s employment is terminated for Disability, thirty (30) days
after a Notice of Termination is given (provided that Executive Officer shall
not have returned to the full-time performance of Executive Officer’s duties
during such 30-day period); (ii) if Executive Officer’s employment is terminated
by the Corporation in an Involuntary Termination, thirty days after the date the
Notice of Termination is received by Executive Officer (provided that the
Corporation may provide Officer with pay in lieu of notice, which shall be paid
in a lump sum together with the payment described in Section 3(c)(1) below); and
(iii) if Executive Officer’s employment is terminated by the Corporation for
Cause (as defined in this Section 3), the date specified in the Notice of
Termination, provided, that the events or circumstances cited by the Board of
Directors as constituting Cause are not cured by Executive Officer during any
cure period that may be offered by the Board of Directors.  The Date of
Termination for a resignation of employment other than for Good Reason shall be
the date set forth in the applicable notice, which shall be no earlier than ten
(10) days after the date such notice is received by the Corporation, unless
waived by the Corporation.
 
During the Covered Period, a notice of termination given by Executive Officer
for Good Reason shall be given within 90 days after occurrence of the event on
which Executive Officer bases his notice of termination and shall provide a
Termination Date of thirty (30) days after the notice of termination is given to
the Corporation (provided that the Corporation may provide Officer with pay in
lieu of notice, which shall be paid in a lump sum together with the payment
described in Section 3(c)(1) below).
 
(c)           Corporation’s Obligations.  If Executive Officer separates from
service due to an Involuntary Termination within the Covered Period, then the
Corporation shall provide Executive Officer the following benefits:
 
9

--------------------------------------------------------------------------------


 
(1)           The Corporation shall pay to the Executive Officer a lump sum in
cash within thirty (30) days after the Executive Officer’s separation from
service:
 
a.           the sum of (1) any earned but unpaid base salary through the
Termination Date at the rate in effect at the time of the notice of termination
to the extent not theretofore paid; (2) the Executive Officer’s target bonus
under the Short-Term Incentive Plan of the Corporation, an Affiliate, or a
predecessor, for the fiscal year in which the Termination Date occurs (the
“Target Bonus”); and (3) any accrued but unpaid vacation pay, in each case to
the extent not theretofore paid; and
 
b.           the amount equal to the product of (1) three and (2) the sum of (x)
the Reference Salary and (y) the Target Bonus.
 
(2)           The vesting of any benefits conditioned upon continued future
employment shall accelerate in full upon the Executive Officer’s separation from
service and shall be delivered or paid in accordance with the terms thereof.
 
(3)           Remedies.  The Executive Officer shall be entitled to recover
damages for late or nonpayment of amounts which the Corporation is obligated to
pay hereunder.  The Executive Officer shall also be entitled to seek specific
performance of the Corporation’s obligations and any other applicable equitable
or injunctive relief.
 
(d)           Adjustment for Excise Taxes.  If any portion of the payments to
the Executive Officer under this Section 3 or under any other plan, program, or
arrangement maintained by the Corporation (a “Payment”) would be subject to the
excise tax levied under Section 4999 of the Internal Revenue Code (“Code”), or
any interest or penalties are incurred by Executive Officer with respect to such
excise tax (such excise tax together with such interest and penalties are
referred to herein as the “Excise Tax”), then the Corporation shall make an
additional payment to Executive Officer (a “Tax Restoration Payment”) in an
amount such that after payment by the Executive Officer of all taxes (including
any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Tax Restoration Payment,
the Executive Officer retains an amount of the Tax Restoration Payment equal to
the Excise Tax imposed upon the Payments.  The payment of a Tax Restoration
Payment under this Section 3 shall not be conditioned upon the Executive
Officer’s termination of employment.
 
All determinations and calculations required to be made under this Section 3(d)
shall be made by Deloitte & Touche (the “Accounting Firm”), which shall provide
its determination (the “Determination”), together with detailed supporting
calculations regarding the amount of any Tax Restoration Payment and any other
relevant matter, both to the Corporation and the Executive Officer within five
(5) days of the termination of the Executive Officer’s employment, if
applicable, or such earlier time as is requested by the Corporation or the
Executive Officer (if the Executive Officer reasonably believes that any of the
Payments may be subject to Excise Tax).  If the Accounting Firm determines that
no Excise Tax is payable by the Executive Officer, it shall furnish the
Executive Officer with a written statement that such Accounting Firm has
concluded that no Excise Tax is payable (including the reasons therefor) and
that the Executive
 
10

--------------------------------------------------------------------------------


 
Officer has substantial authority not to report any Excise Tax on the Executive
Officer’s federal income tax return.  If a Tax Restoration Payment is determined
to be payable, it shall be paid to the Executive Officer within five (5) days
after the Determination is delivered to the Corporation or the Executive
Officer.  Any determination by the Accounting Firm shall be binding upon the
Corporation and the Executive Officer, absent manifest error.


As a result of uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Tax Restoration Payments not made by the Corporation should have
been made (“Underpayment”) or that Tax Restoration Payments will have been made
by the Corporation which should not have been made (“Overpayment”).  In either
such event, the Accounting Firm shall determine the amount of the Underpayment
or Overpayment that has occurred.  In the case of an Underpayment, the amount of
such Underpayment shall be promptly paid by the Corporation to or for the
benefit of the Executive Officer.  In the case of an Overpayment, the Executive
Officer shall, at the direction and expense of the Corporation, take such steps
as are reasonably necessary (including the filing of returns and claims for
refund), follow reasonable instructions from, and procedures established by, the
Corporation, and otherwise reasonably cooperate with the Corporation to correct
such Overpayment, provided, however, that (i) the Executive Officer shall in no
event be obligated to return to the Corporation an amount greater than the net
after-tax portion of the Overpayment that the Executive Officer has retained or
has recovered as a refund from the applicable taxing authorities, and (ii) this
provision shall be interpreted in a manner consistent with the intent of the Tax
Restoration Payment paragraph above, which is to make the Executive Officer
whole, on an after-tax basis, from the application of Excise Tax, it being
understood that the correction of an Overpayment may result in the Executive
Officer’s repaying to the Corporation an amount that is less than the
Overpayment.


All Tax Restoration Payments shall be paid no later than the calendar year next
following the calendar year in which the Executive Officer remits the related
taxes.


4.           Administration.  The Policy shall be administered by the Senior
Human Resources Officer of the Corporation (“Administrator”), who shall have the
authority to interpret the Policy and make and revise such rules as may be
reasonably necessary to administer the Policy.  The Administrator shall have the
duty and responsibility of maintaining records, making the requisite
calculations, securing Officer releases, and disbursing payments hereunder.  The
Administrator’s interpretations, determinations, rules, and calculations shall
be final and binding on all persons and parties concerned.
 
5.           No Mitigation.  Payment of the amounts and benefits under
Section2(a) and Section 3 (except as otherwise provided in Section 2(a)(5))
shall not be subject to offset, counterclaim, recoupment, defense or other
claim, right or action which the Corporation or an Employer may have and shall
not be subject to a requirement that Officer mitigate or attempt to mitigate
damages resulting from Officer’s termination of employment.
 
6.           Amendment and Termination.  The Corporation, acting through its
Nominating and Compensation Committee, reserves the right to amend or terminate
the Policy at any time; provided, however, that any amendment which would reduce
the aggregate level of benefits, or
 
11

--------------------------------------------------------------------------------


 
terminate the Policy, shall not become effective prior to the third anniversary
of the Corporation giving notice to Officers of such amendment or termination.
 
7.           Successors.  The Corporation will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation expressly to
assume and to agree to perform its obligations under this Policy in the same
manner and to the same extent that the Corporation would be required to perform
such obligations if no such succession had taken place; provided, however, that
no such assumption shall relieve the Corporation of its obligations
hereunder.  As used herein, the “Corporation” shall mean the Corporation as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform its obligations by operation or
law or otherwise.
 
This Policy shall inure to the benefit of and be binding upon the Officer (and
Officer’s personal representatives and heirs), Corporation and its successors
and assigns, and any such successor or assignee shall be deemed substituted for
the Corporation under the terms of this Policy for all purposes.  As used
herein, “successor” and “assignee” shall include any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires the stock of the Corporation or to
which the Corporation assigns this Policy by operation of law or otherwise.  If
Officer should die while any amount would still be payable to Officer hereunder
if Officer had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with this Policy to Officer’s devisee,
legatee or other designee, or if there is no such designee, to Officer’s estate.
 
8.           Nonassignability of Benefits.  The payments under this Policy or
the right to receive future payments under this Policy may not be anticipated,
alienated, pledged, encumbered, or subject to any charge or legal process, and
if any attempt is made to do so, or a person eligible for payments becomes
bankrupt, the payments under the Policy of the person affected may be terminated
by the Administrator who, in his or her sole discretion, may cause the same to
be held if applied for the benefit of one or more of the dependents of such
person or make any other disposition of such benefits that he or she deems
appropriate.
 
9.           Nonguarantee of Employment.  Officers covered by the Policy are
at-will employees, and nothing contained in this Policy shall be construed as a
contract of employment between the Officer and the Corporation (or, where
applicable, a subsidiary or affiliate of the Corporation), or as a right of the
Officer to continued employment, or to remain as an Officer, or as a limitation
on the right of the Corporation (or a subsidiary or affiliate of the
Corporation) to discharge Officer at any time, with or without cause.
 
10.           Benefits Unfunded and Unsecured.  The payments under this Policy
are unfunded, and the interest under this Policy of any Officer and such
Officer’s right to receive payments under this Policy shall be an unsecured
claim against the general assets of the Corporation.
 
11.           Applicable Law.  All questions pertaining to the construction,
validity, and effect of the Policy shall be determined in accordance with the
laws of the United States and, to the extent not preempted by such laws, by the
laws of the state of California.
 
12

--------------------------------------------------------------------------------


 
12.           Arbitration.  With the exception of any request for specific
performance, injunctive or other equitable relief, any dispute or controversy of
any kind arising out of or related to this Policy, Officer’s employment with the
Corporation (or with the employing subsidiary), the termination thereof or any
claims for benefits shall be resolved exclusively by final and binding
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association then in effect.  Provided, however, that in making their
determination, the arbitrators shall be limited to accepting the position of the
Officer or the position of the Corporation, as the case may be.  The only claims
not covered by this Section 12 are claims for benefits under workers’
compensation or unemployment insurance laws; such claims will be resolved under
those laws.  The place of arbitration shall be San Francisco,
California.  Parties may be represented by legal counsel at the arbitration but
must bear their own fees for such representation.  The prevailing party in any
dispute or controversy covered by this Section 12, or with respect to any
request for specific performance, injunctive or other equitable relief, shall be
entitled to recover, in addition to any other available remedies specified in
this Policy, all litigation expenses and costs, including any arbitrator or
administrative or filing fees and reasonable attorneys’ fees.  Such expenses,
costs and fees, if payable to Officer, shall be paid  within 60 days after they
are incurred.  Both the Officer and the Corporation specifically waive any right
to a jury trial on any dispute or controversy covered by this Section
12.  Judgment may be entered on the arbitrators’ award in any court of competent
jurisdiction.
 
13.           Reimbursements and In-Kind Benefits.  Notwithstanding any other
provision of this Policy, all reimbursements and in-kind benefits provided under
this Policy shall be made or provided in accordance with the requirements of
Code Section 409A, including, where applicable, the requirement that (i) the
amount of expenses eligible for reimbursement and the provision of benefits in
kind during a calendar year shall not affect the expenses eligible for
reimbursement or the provision of in-kind benefits in any other calendar year;
(ii) the reimbursement for an eligible expense will be made on or before the
last day of the calendar year following the calendar year in which the expense
is incurred (or by such earlier time set forth in this Policy); (iii) the right
to reimbursement or right to in-kind benefit is not subject to liquidation or
exchange for another benefit; and (iv) each reimbursement payment or provision
of in-kind benefit shall be one of a series of separate payments (and each shall
be construed as a separate identified payment) for purposes of Code Section
409A.
 
14.           Separate Payments.  Each payment and benefit under this Policy
shall be a “separate payment” for purposes of Code Section 409A.
 


 
 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, PG&E Corporation has caused this Plan to be executed by its
Senior Vice President, Human Resources, at the direction of the Chief Executive
Officer, on December 31, 2008.

  PG&E CORPORATION            
                                                          By:   JOHN R. SIMON
 
 
John R. Simon
Senior Vice President, Human Resources

 
 
 
 
 
14

--------------------------------------------------------------------------------

 


APPENDIX A
 
PARTICIPATING EMPLOYERS
 


PG&E Corporation
Pacific Gas and Electric Company
PG&E Corporation Support Services, Inc.





 
 
 

--------------------------------------------------------------------------------

 

